        Case 3:19-cv-01534-MCC Document 32 Filed 05/26/20 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN BROWNLEE, III,                      :     Civil No. 3:19-CV-1534
                                             :
      Plaintiff,                             :
                                             :
            v.                               :
                                             :     (Magistrate Judge Carlson)
MONROE COUNTY CYS, et al.,                   :
                                             :
      Defendants.                            :

                          MEMORANDUM OPINION

I.    Statement of Facts and of the Case

      Jonathan Brownlee is a criminal pedophile who was previously convicted in

federal court of child pornography charges, and has been cited on several occasions

by federal authorities for alleged violations of the terms of the supervised release

imposed upon him following this federal child pornography conviction. (Doc. 27, ¶¶

3, 4). On September 23, 2019, Brownlee began this lawsuit by filing a pro se civil

rights complaint, which he subsequently amended on September 25, 2019 to name

Melissa Snyder as an individual defendant. In this complaint, Brownlee alleged that

in April of 2018, he had stored some personal property with an acquaintance named

Clara Michelle Pordy. (Id.) According to Brownlee, the Monroe County Children

and Youth Services agency (“CYS”), acting through its caseworker, Melissa Snyder,

forced Pordy to destroy and discard this property in May of 2018. Alleging that this


                                         1
        Case 3:19-cv-01534-MCC Document 32 Filed 05/26/20 Page 2 of 8




action by Snyder and Monroe County CYS violated his constitutional rights by

depriving him of property without due process of law, Brownlee brought this action

alleging that the property that he lost had a value in excess of $2,000,000. (Id.)

      Melissa Snyder, the sole defendant named in Brownlee’s complaint, moved

for summary judgment, (Doc. 26), noting that the undisputed factual record showed

that she played no role whatsoever in the disposition of this property. Instead,

contemporaneous law enforcement agency reports indicated that Ms. Pordy and

Brownlee may have been the subject of a local corruption of minors investigation

based upon allegations that they smoked marijuana with underage individuals. It was

in this context that Ms. Pordy reportedly discarded Brownlee’s property on the

advice of her attorney, Holly Conway. Brownlee responded to this motion for

summary judgment by conceding that Ms. Snyder was not involved in this episode.

(Doc. 29). Brownlee nonetheless requested leave of court to file an amended

complaint, and suggested that he may wish to amend his complaint to allege that two

private persons, Ms. Pordy and her counsel, Ms. Conway, violated his civil rights

when Pordy discarded his property on the advice of counsel.

      We granted this motion for summary judgment, given the undisputed fact that

Ms. Snyder played no role whatsoever in the events which inspired this lawsuit.1 We


1
  In reaching this result we noted that it is clear that to state a constitutional tort
claim, the plaintiff must show that some person acting under the color of law actively
deprived him of a right secured by the Constitution. Morse v. Lower Merion School

                                          2
          Case 3:19-cv-01534-MCC Document 32 Filed 05/26/20 Page 3 of 8




also advised Brownlee that he may not file a federal civil rights complaint against

private persons like Ms. Pordy or her counsel.2 Finally, we noted that any claim

against a state agency that was an arm of the state courts was likely barred by the

Eleventh Amendment to the United States Constitution.3



Dist., 132 F.3d 902 (3d Cir. 1997); see also Maine v. Thiboutot, 448 U.S. 1 (1980).
Constitutional tort liability is personal in nature and can only follow personal
involvement in the alleged wrongful conduct shown through specific allegations of
personal direction or of actual knowledge and acquiescence in the challenged
practice. Robinson v. City of Pittsburgh, 120 F.3d 1286 (3d Cir. 1997). Thus,
“[b]ecause vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff
must plead that each Government-official defendant, through the official’s own
individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662,
676 (2009).
2
 On this score we observed that it is essential to any civil rights claim brought under
§ 1983 that the plaintiff allege and prove that the defendants were acting under color
of law when that defendant allegedly violated the plaintiff’s rights. To the extent that
a complaint seeks to hold private parties liable for alleged civil rights violations, it
fails to state a valid cause of action under 42 U.S.C. § 1983 since the statute typically
requires a showing that the defendants are state actors. Am. Mfrs. Mut. Ins. Co. v.
Sullivan, 526 U.S. 40, 49-50 (1999). Further, with respect to this state action
requirement, it is well-settled that the conduct of an attorney, representing a client
in a state criminal case, does not by itself rise to the level of state action entitling a
state prisoner to bring a federal civil rights actions against his own prior counsel.
See, e.g., West v. Atkins, 487 U.S. 42, 50 (1988); Polk County v. Dodson, 454 U.S.
312 (1981); Pete v. Metcalfe, 8 F.3d 214 (5th Cir. 1993). Therefore, in the absence
of some further well-pleaded facts, Brownlee may not convert his dissatisfaction
with the advice that Ms. Pordy, a private party, allegedly received from her defense
counsel into a federal civil rights lawsuit against those private persons.
3
    As to this defendant we stated that:

         Pursuant to the Eleventh Amendment, states, state agencies, and state
         officials who are sued in their official capacity are generally immune

                                            3
       Case 3:19-cv-01534-MCC Document 32 Filed 05/26/20 Page 4 of 8




      Having reached these conclusions, we granted this motion for summary

judgment but allowed Brownlee one final opportunity to amend his complaint, and

ordered as follows:

      [T]he plaintiff’s motion for leave to file an amended complaint is
      GRANTED, provided that any amended complaint complies with the


      from lawsuits in federal courts brought against them by citizens.
      Seminole Tribe v. Florida, 517 U.S. 44, 54 (1996). The constitutional
      protections afforded to the states and the state court system under the
      Eleventh Amendment also expressly apply to the state agencies that are
      integral parts of Pennsylvania’s unitary court system. These agencies,
      which also enjoy immunity from lawsuit under the Eleventh
      Amendment, include the various domestic relations agencies which are
      defined by statute as arms of the state courts, and institutions of state
      government. See, e.g., Wattie-Bey v. Attorney Gen.’s Office, 424 Fed.
      App’x 95, 97 (3d Cir. 2011); Walters v. Washington County, No. 06-
      1355, 2009 WL 7936639 (W.D. Pa. March 23, 2009); Van Tassel v.
      Lawrence County Domestics Relations Section, No. 09-266, 2009 WL
      3052411 (W.D. Pa. Sept. 22, 2009). Therefore, absent an express
      waiver of the immunity established by the Eleventh Amendment, all of
      these agencies, and their employees who are sued in their official
      capacities, are absolutely immune from lawsuits in federal court.
      Moreover as a matter of statutory interpretation, the plaintiffs cannot
      bring a damages action against these state agencies or state officials in
      their official capacity since it is well-settled that a state, a state agency,
      or a state official acting in an official capacity is not a “person” within
      the meaning of 42 U.S.C. § 1983. Will v. Michigan Dep’t of State
      Police, 491 U.S. 58, 71 (1989).

Ciprich v. Luzerne Cty., No. 3:15-CV-2364, 2017 WL 3782786, at *8 (M.D. Pa.
Mar. 24, 2017), report and recommendation adopted, No. 3:15-CV-02364, 2017 WL
3709075 (M.D. Pa. Aug. 28, 2017), judgment entered, No. 3:15-CV-02364, 2017
WL 3709072 (M.D. Pa. Aug. 28, 2017).

                                            4
        Case 3:19-cv-01534-MCC Document 32 Filed 05/26/20 Page 5 of 8




      legal strictures outlined by the court and is filed on or before April 6,
      2020.

      Further, we instruct the plaintiff that this “amended complaint must be
      complete in all respects. It must be a new pleading which stands by
      itself as an adequate complaint without reference to the complaint
      already filed.” Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa.
      1992). Therefore, in amending this complaint, the plaintiff’s amended
      complaint must recite factual allegations which are sufficient to raise
      the plaintiff’s claimed right to relief beyond the level of mere
      speculation, contain “a short and plain statement of the claim showing
      that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), set forth in
      averments that are “concise, and direct,” Fed. R. Civ. P. 8(e)(1), and
      stated in separately numbered paragraphs describing the date and time
      of the events alleged, and identifying wherever possible the participants
      in the acts about which the plaintiff complains.

      This complaint must be a new pleading which stands by itself as an
      adequate complaint without reference to any other pleading already
      filed. Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992).
      The complaint should set forth the plaintiff’s claims in short, concise
      and plain statements, and in sequentially numbered paragraphs. It
      should name proper defendants, specify the offending actions taken by
      a particular defendant, be signed, and indicate the nature of the relief
      sought. Further, the claims set forth in the complaint should arise out of
      the same transaction, occurrence, or series of transactions or
      occurrences, and they should contain a question of law or fact common
      to all defendants.

      The Court further places the plaintiff on notice that failure to comply
      with this direction may result in the dismissal of this action pursuant to
      Rule 41 of the Federal Rules of Civil Procedure.

(Doc. 31 at 14-15).

      Despite these clear admonitions, Brownlee has not filed an amended

complaint, and the time for filing such an amended complaint has now long since

passed. Having afforded Brownlee this opportunity to further amend his complaint,

                                            5
        Case 3:19-cv-01534-MCC Document 32 Filed 05/26/20 Page 6 of 8




and the plaintiff having now forfeited this opportunity through his inaction, this

matter is ripe for resolution.

      For the reasons set forth below, this case will be dismissed with prejudice.

II.   Discussion

      While our initial analysis called for dismissal of this action, we provided

Brownlee a final opportunity to further litigate this matter by endeavoring to

promptly file a proper amended complaint. Having concluded that this pro se

complaint was flawed in multiple and profound ways, we followed this course

recognizing that in civil rights cases, pro se plaintiffs often should be afforded an

opportunity to amend a complaint before the complaint is dismissed in its entirety,

see Fletcher-Hardee Corp. v. Pote Concrete Contractors, 482 F.3d 247, 253 (3d Cir.

2007), unless it is clear that granting further leave to amend would be futile, or result

in undue delay. Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004).

      Thus, in this case, Brownlee was given this opportunity to further amend his

complaint, but has now forfeited this opportunity through his inaction. In this

situation, where a wholly deficient complaint is dismissed without prejudice but the

pro se plaintiff refuses to timely amend the complaint, it is well within the court’s

discretion to dismiss the complaint with prejudice given the plaintiff’s refusal to

comply with court directives. Indeed, the precise course was endorsed by the United

States Court of Appeals for the Third Circuit in Pruden v. SCI Camp Hill, 252 F.



                                           6
        Case 3:19-cv-01534-MCC Document 32 Filed 05/26/20 Page 7 of 8




App’x 436, 438 (3d Cir. 2007). In Pruden, the appellate court addressed how district

judges should exercise discretion when a pro se plaintiff ignores instructions to

amend a complaint. In terms that are equally applicable here the court observed that:

      The District Court dismissed the complaint without prejudice and
      allowed [the pro se plaintiff] twenty days in which to file an amended
      complaint. [The pro se plaintiff] failed to do so. Because [the pro se
      plaintiff] decided not to amend his complaint in accordance with the
      Federal Rules of Civil Procedure, we conclude that the District Court
      did not abuse its discretion when it dismissed [the pro se plaintiff’s]
      complaint with prejudice. See In re Westinghouse Securities Litigation,
      90 F.3d 696, 704 (3d Cir. 1996). The District Court expressly warned
      [the pro se plaintiff] that the failure to amend his complaint would result
      in dismissal of the action with prejudice. “[I]t is difficult to conceive of
      what other course the court could have followed.” Id. (quoting Spain v.
      Gallegos, 26 F.3d 439, 455 (3d Cir. 1994)).

Pruden v. SCI Camp Hill, 252 F. App’x 436, 438 (3d Cir. 2007). Therefore,

consistent with the prior practice of this court, this amended complaint will now be

dismissed with prejudice as frivolous without further leave to amend. See, e.g.,

Wicks v. Barkley, 3:12-CV-02203, 2013 WL 5937066 (M.D. Pa. Nov. 4, 2013)

(Mariani, J.); Davis v. Superintendent, SCI Huntingdon, 3:12-CV-01935, 2013 WL

6837796 (M.D. Pa. Dec. 23, 2013) (Mariani, J.).

      An appropriate order follows.

      Submitted this 26th day of May 2020.

                                               /s/ Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge

                                           7
       Case 3:19-cv-01534-MCC Document 32 Filed 05/26/20 Page 8 of 8




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN BROWNLEE, III,                 :     Civil No. 3:19-CV-1534
                                        :
     Plaintiff,                         :
                                        :
           v.                           :
                                        :     (Magistrate Judge Carlson)
MONROE COUNTY CYS, et al.,              :
                                        :
     Defendants.                        :

                                 ORDER

     AND NOW this 26th day of May 2020, in accordance with the accompanying

Memorandum Opinion IT IS ORDERED that the plaintiff’s amended complaint is

DISMISSED WITH PREJUDICE and the clerk is directed to CLOSE this case.



                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




                                    8
